Exhibit 32 Certification of CEO and CFO Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the quarterly report on Form 10-Q of TPG Specialty Lending, Inc. (the “Company”) for the quarterly period ended June 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Joshua Easterly and Michael Fishman, as Co-Chief Executive Officers of the Company, and Alan Kirshenbaum, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to such officer’s knowledge: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Joshua Easterly Name: Joshua Easterly Title: Co-Chief Executive Officer Date: August 4, 2015 /s/ Michael Fishman Name: Michael Fishman Title: Co-Chief Executive Officer Date: August 4, 2015 /s/ Alan Kirshenbaum Name: Alan Kirshenbaum Title: Chief Financial Officer Date: August 4, 2015 The foregoing certification is being furnished solely pursuant to 18 U.S.C. §1350 and is not being filed as part of the Report or as a separate disclosure document.
